Citation Nr: 1443202	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for stroke residuals. 

2. Entitlement to service connection for ischemic heart disease.

3. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) from March 2010 and March 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In the March 2010 decision, the RO denied a claim of service connection for stroke residuals and SMC. The Veteran perfected an appeal for these issues in April 2012. 

In the March 2012 rating decision, the RO denied service connection for ischemic heart disease. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

After the March 2012 rating decision denying service connection for ischemic heart disease, the Veteran submitted a VA Form 9, which is construed as a notice of disagreement with the denial of service connection for ischemic heart disease.  The Board is required to remand this matter for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999). 

Also, several records, to include an October 2008 VA record, mention treatment for a stroke at either "UMC" or "UMMC." VA has a duty to obtain these records. 38 C.F.R. § 3.159(c)(1)(i) (2013). 

Finally, clarification regarding a statement and the opinion in the February 2010 VA neurology examination report is required. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, the case is REMANDED for the following action: 

1. Issue a SOC with regard to the issue of entitlement to service connection for ischemic heart disease; this issue should not be returned to the Board, unless there is a timely substantive appeal. 

2. Ask the Veteran to authorize VA to obtain records from "UMC" or "UMMC" concerning stroke treatment in 2008. Tell the Veteran he may submit the records himself. If requested records cannot be obtained, inform the Veteran, tell him what efforts were made, and what further actions will be taken. 

4. Return the file to the February 2010 VA examiner, including any newly obtained records, or send the file to a new VA examiner, for an opinion only.


An updated opinion should be provided that answers the following questions: 

1) Is it at least as likely as not that any stroke residuals are due to any current service-connected disability (to include diabetes mellitus)? The examiner should clarify the statement that "While diabetes is a risk factor for ischemic stroke, he hasn't been diabetic long enough generally 55 years required) to develop vascular complications due to this disorder." 

2) Is it at least as likely as not that any stroke residuals are aggravated by any current service-connected disability (to include diabetes mellitus)?

If the stroke residuals are aggravated by a service-connected disability, identify the baseline level of severity of stroke residuals and the permanent, measurable increase in the stroke residuals severity that is attributable to the service-connected disability. 

If the prior examiner is unavailable, another physician may answer the questions.  If further examination is required this should be arranged.

5. If any benefit sought in a perfected appeal remains denied, issue a supplemental statement of the case (SSOC). Then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

